Citation Nr: 1819639	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica in excess of 40 percent.

2.  Entitlement to an increased rating in excess of 10 percent for Morton's neuroma of the left foot post-excision with residual numbness.

3.  Entitlement to an increased rating for a status post total right knee replacement currently evaluated as 10 percent disabling prior to December 12, 2012 and from February 1, 2013 to April 8, 2014, and as 30 percent disabling since June 1, 2015.

4.  Entitlement to an increased rating in excess of 20 percent for a right shoulder impingement syndrome, rotator cuff tear, and degenerative arthritis (previously rated as right shoulder injury, with degenerative joint disease).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1975 and from October 1979 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case has a complex procedural history.  

The Veteran submitted a claim in September 2008 pertaining to his bilateral knee condition, right shoulder, and low back.  The Regional Office issued a Rating Decision in December 2008, which continued a 10 percent disability rating for a right shoulder injury with degenerative joint disease, continued a 10 percent disability rating for right knee injury with degenerative joint disease, continued a 10 percent disability rating for a left knee status-post injury with degenerative joint disease, and proposed a reduction to 10 percent for the Veteran's service connected degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica.  

A March 2009 Rating Decision decreased the Veteran's disability rating for his low back condition to 20 percent.  The Veteran filed a Notice of Disagreement in February 2010 pertaining to the issues of low back rating reduction and increased rating for left and right knees and right shoulder.  A Statement of the Case (SOC) was issued regarding the Veteran's low back disability in November 2010.  

A Rating Decision in May 2010 denied the Veteran's TDIU claim.  The RO construed the claim for TDIU as a claim also including an increased rating for Morton's neuroma of the left foot post excision.  See November 2010 Statement of the Case, stating that the Veteran's TDIU claim was a claim for increase of all service connected conditions.  

The Veteran filed a formal appeal via a VA Form 9 pertaining to the decrease in the low back rating in December 2010.   The Veteran filed another formal appeal via a VA Form 9 in January 2011 pertaining to entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine.  

The Veteran initiated a phone conversation in April 2011, asking to add the TDIU claim, right knee, and right shoulder claims to his appeal.  The RO documented that they construed this as an untimely NOD, and later accepted this correspondence as timely.  See VA memorandum, May 31, 2012. 

The Veteran was issued a Statement of the Case in December 2011 pertaining to the issues of TDIU, degenerative disc disease and left sciatica of the lumbosacral spine, right shoulder, right and left knees, and excision of Morton's neuroma.  

In February 2012, the Veteran filed a VA Form 9 regarding the issues of TDIU, degenerative disc disease and left sciatica of the lumbosacral spine, right shoulder, right and left knees, and excision of Morton's neuroma.  

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.
In December 2015, the Veteran requested a withdrawal of the appeal of the claim concerning entitlement to an increased rating for the left knee status post injury and meniscectomy with degenerative joint disease.  The claim was formally dismissed in a March 2016 BVA (Board) Decision.  

In March 2016, the Board restored the previous reduction in the Veteran's low back to 40 percent and remanded the issues of entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica in excess of 40 percent, entitlement to an increased rating in excess of 10 percent for Morton's neuroma of the left foot with residual numbness, entitlement to an increased rating for a status post total right knee replacement currently evaluated as 10 percent disabling prior to December 12, 2012 and from February 1, 2013 to April 8, 2014, and as 30 percent disabling since June 1, 2015, entitlement to a TDIU, and entitlement to an increased rating for a right shoulder injury with degenerative joint disease for additional development.  

In a March 2017 rating decision, the Veteran was granted TDIU, effective February 23, 2010.  As this is considered a full grant of the Veteran's TDIU benefits, the claim for TDIU is no longer before the Board.  The decision also granted an increase to 20 percent for the Veteran's right shoulder injury, effective February 23, 2010, the date that the RO construed the Veteran's TDIU application as a new claim for increased evaluation for all service connected conditions.  

The issue of entitlement to an increased rating for a status post total right knee replacement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the period on appeal, the Veteran's service-connected degenerative disc disease and degenerative joint disease with left sciatica of the lumbosacral spine was not manifested by evidence of unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or by intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks.

2.  During the period on appeal, the Veteran's service-connected Morton's neuroma of the left foot post-excision with residual numbness was manifested by persistent numbness to the distal third of the medial plantar nerve and pain on pressure at the site of the excision scar. 

3.  During the period on appeal, the Veteran's service connected right shoulder impingement syndrome, rotator cuff tear, and degenerative arthritis manifested in painful and limited motion of the right shoulder, with limitations at the worst being 30 degrees on external rotation, 140 degrees flexion, 140 degrees abduction, and 40 degrees internal rotation. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.  The criteria for an evaluation in excess of 10 percent for service connected Morton's neuroma of the left foot post-excision with residual numbness have not been met 38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 8521, 8621, 8721 (2017).

3.  The criteria for a rating in excess of 20 percent for right shoulder impingement syndrome, rotator cuff tear, and degenerative arthritis are not met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71, Diagnostic Codes 5200-5203, and 5003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. LEGAL CRITERIA

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Rating Musculoskeletal Disabilities

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2017), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

 However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Lumbosacral Spine 

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5242 for degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica and assigned a 40 percent rating.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

 Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  

 Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5). 

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).
The Board has considered whether it is necessary to remand the low back disability claim in light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  As will be discussed in more detail below, the Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2017).  The Board notes that the Veteran is already in receipt of a rating for his low back disability that contemplates the maximum loss of range of motion and favorable ankylosis, and that the only way he may receive a higher schedular rating is by demonstrating unfavorable ankylosis.  (As will be described in more detail below, in the context of this claim, favorable ankylosis exists when the low back is fixed in a neutral position, while unfavorable ankylosis exists when the low back is fixed either in flexion or extension.)  Thus, entitlement to an increased rating may only be demonstrated by showing that the back is fixed in one particular position rather than in another.  This rating criterion does not involve assessment of range of motion, as the Veteran's ability to move his low back would necessarily preclude a finding of unfavorable ankylosis.  The Board therefore finds that a remand of this claim in order to obtain an examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the Veteran").

As noted in the December 2008 rating decision, the Veteran was originally rated as 40 percent disabled for his degenerative disc disease and degenerative joint disease based upon severe limitation of the lumbar spine.   At that time, flexion was to 55 degrees, extension was to 15 degrees, and the combined range of motion was to 150 degrees.  The rating schedule changed in September 2003.  The RO reevaluated the Veteran in 2004 and the 40 percent evaluation was confirmed and continued.  At the time flexion was to 55 degrees, extension was to 5 degrees, and the combined range of motion was 120 degrees.  The RO noted that under the new rating criteria, the Veteran would only have been entitled to a 20 percent rating, but recognized that the 40 percent evaluation must be continued because a disability cannot be reduced based solely on a change in the rating schedule.  

The Veteran underwent a new VA examination in October 2006, where flexion was to 90 degrees, extension was to 8 degrees and the combined range of motion of the thoracolumbar spine was 195 degrees which would warrant a 10 percent evaluation.  The January 2007 rating evaluation explained that since the Veteran had the 40 percent evaluation for over 5 years, his evaluation could not be reduced unless sustained improvement was shown and that another examination would be scheduled to show if there was sustained improvement.  

The Veteran underwent a VA examination in September 2008.  He reported constant pain in his low back, averaging 4-5/10 with pain radiating to the left buttock and into the posterior thigh but not below the knee level.  At times, the Veteran experienced pain in the left groin associated with the back pain.  He noted difficulty leaning backward and described being extremely careful in leaning over or lifting, and that he had difficulty performing any chores such as yard work.  He described the back as "locking up" with severe pain.  He reported difficulty with sexual intercourse because of the pain in his lower back.  He reported being able to walk approximately a half mile before limping on the left leg.  He was able to sit approximately 15 minutes before having to change positions because of back pain and he could stand approximately 5 minutes before the onset of increased low back pain.  He described requiring urgent care within the past year because of acute low back pain which lasted 2 to three days and required injectable narcotics.  He reported that during that time, that he could not tolerate being in bed and had to lie on the floor to relieve the back pain.  There was no history of incapacitating episodes of low back pain requiring physician ordered bed rest.  He gave no history of bowel or bladder dysfunction.  He used local heat over the low back for relief of the chronic pain but had been reluctant to take analgesics because of his job requirements.  He did not use a back brace or any assistive devices.  

The physical examination showed marked, exquisite tenderness to palpitation in the midline at the L-5 level with left paraspinal muscle spasm and left sciatic notch tenderness, accentuated hip flexion, but no radiation in the left lower extremity.  The lumbar lordotic curvature actually appeared slightly increased and the lumbar pain appeared essentially to be left sided.  Lumbar flexion was to 80 degrees with pain, extension was to 0 degrees, at which time the Veteran had a sensation of pain shooting into the buttock and the knees/thighs feeling weak, left lateral bending was 10 degrees with pain, right lateral bending was to 35 degrees, left rotation was to 20 degrees with pain, and right rotation was to 45 degrees for a combined rating of 200 degrees.  The straight leg raise test was negative on the right but markedly positive on the left at 20 degrees with severe left sided low back pain when provoked.  
On repetitive external testing, lumbar flexion was reduced to 65 degrees prompting the examiner to recommend an additional 15 degrees flexion functional impairment of the lumbosacral spine on the basis of repetitive use due to pain with use, limited endurance and fatigability which brought the Veteran's total range of motion to 185 degrees.  Primary weakness and incoordination were not characteristic.  Pain with use had the major functional impact.  The examiner provided diagnoses of degenerative disc disease and degenerative joint disease with left sciatica.  

On a subsequent July 2015 VA spine examination report, the Veteran demonstrated flexion to 55 degrees, 55 degrees, 90 degrees, 65 degrees, and 70 degrees.  The Veteran demonstrated combined ranges of motion to 150 degrees, 120 degrees, 19 degrees, 185 degrees, and 170 degrees.  The Veteran reported no flare ups.  Functional loss was reported, causing the Veteran to have difficulty bending over.  The Veteran was noted to have guarding of the spine, not resulting in abnormal gait or abnormal spinal contour.  The Veteran displayed normal strength testing and was noted to have no muscle atrophy.  The Veteran was noted to have no ankylosis of the spine, no IVDS, no related bowel or bladder problems, and no other functional impairment. 

Subsequent VA treatment records indicate that the Veteran's continuing reports of chronic back pain.

Since the Veteran demonstrates forward flexion of the lumbar spine, the record evidence shows no finding of ankylosis of the thoracolumbar spine.  Hence, a rating higher than 40 percent for the Veteran's lumbosacral spine is not warranted.

The Board has considered whether it may be appropriate to rate the Veteran's low back disability under other diagnostic codes, but finds that no higher ratings are warranted.

A rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4,71a, Diagnostic Code 5243 (2017).  In this regard, the Board observes that such symptoms for consideration under that diagnostic code would be the presence of incapacitating episodes, as defined by regulation, having a total duration of at least six weeks during the past 12 months.  Here, there is no indication in either the medical evidence of record or any notations of any such incapacitating episodes necessitating bed rest prescribed by a physician in the VA examinations by either the Veteran or the examiners.

For the foregoing reasons, and in resolving all reasonable doubt in the Veteran's favor, the Board determines that for the entire of period of the appeal, a 40 percent rating, but not higher, is most appropriate for the Veteran's low back disability.

Morton's neuroma of the left foot

The Veteran's Morton's neuroma of the left foot status-post excision with residual numbness has been rated under Diagnostic Code 8521 for paralysis of the external popliteal nerve at 10 percent disabling.  

Under the General Rating Formula, mild incomplete paralysis of the popliteal nerve warrants a 10 percent rating, moderate incomplete paralysis of the popliteal nerve warrants a 20 percent rating, severe incomplete paralysis of the popliteal nerve warrants a 30 percent rating, and complete paralysis of the popliteal nerve shown by foot drop and slight drop of first phalanges of all toes, inability to dorsiflex the foot, lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; or anesthesia covering the entire dorsum of the foot and toes warrants a 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The Veteran underwent a Compensation and Pension examination on his left foot, which showed that the Veteran reported a numbing sensation on the dorsal great toe on the left foot, even though the Veteran was able to distinguish sharp from dull in that area.  

Diabetic foot examinations in June 2009 October 2010, and March 2013 at the VA Medical Center show that the Veteran's foot sensations are intact. 

A July 2015 Compensation and Pension examination showed that the Veteran had numbness to the distal third of the medial plantar nerve with no progression of numbness or any new symptoms.  The examiner reported that the Veteran's muscle strength is intact to the toes of the left foot, and that the toes have good capillary refill.  

As the Veteran has not been shown by the evidence of record to manifest symptomatology indicative of more than mild incomplete paralysis of the popliteal nerve, a 10 percent rating, but no more is appropriate for the entire period on appeal.  

Right Shoulder 

The Veteran's right shoulder impingement syndrome, rotator cuff tear, and degenerative arthritis was assigned a 10 percent rating under Diagnostic Codes 5201 from June 24, 2002 to February 23, 2010 for painful and limited motion of the right shoulder.  A 20 percent rating was assigned effective February 23, 2010 because the Veteran demonstrated painful motion of the arm at the shoulder.  

Throughout the course of the entire appeal, the Veteran's right shoulder disability has been evaluated under 38 C.F.R. § 4.71a, DC 5203, governing impairment of the clavicle or scapula.  Under DC 5203, a 10 percent disability rating is assigned when the evidence demonstrates either malunion of the clavicle or nonunion of the clavicle without loose movement.  A 20 percent disability rating is assigned when the evidence demonstrates nonunion of the clavicle with loose movement or dislocation of the clavicle.  Under DC 5203, a 20 percent evaluation is the highest possible.  However, DC 5203 also allows assignment of an evaluation based on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, DC 5203. 

In this case, a contiguous joint is the right shoulder.  Under 38 C.F.R. § 4.71a , DC 5201 (limitation of arm motion) an evaluation of 20 percent requires limitation of arm motion at shoulder level.  A 30 percent rating requires limitation of arm motion midway between side and shoulder level.

The Board also notes that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

An MRI of the Veteran's right shoulder dated June 5, 2009 showed acromioclavicular joint hypertrophy with impingement.  A VA examination was conducted in May 2011, which showed the Veteran's range of motion of the right shoulder to be 30 degrees extension, 140 degrees flexion, 140 degrees abduction, internal rotation of 50 degrees and external rotation of 70 degrees with no evidence of joint effusion or laxity with pain on all upper limits of range of motion.  

A May 2015 x-ray showed that the humeral head was slightly externally rotated on both images, with lateral acromion down sloping and equivocal minor a.c. joint arthrosis.  A July 2015 VA examination report of the Veteran's right shoulder disability stated that the Veteran reported no flare ups, that the Veteran reports functional loss to include an inability to lift objects over his head, flexion to 150 degrees, abduction to 150 degrees, external rotation to 90 degrees, and internal rotation to 80 degrees.  The examiner reported that there was pain on examination that caused functional loss.  No atrophy, ankylosis, or rotator cuff conditions were noted.  No clavicle, scapula, acromioclavicular or sternoclavicular joint condition was suspected.  No malunion or nonunion of the humerus was noted.  

The Veteran underwent a subsequent VA examination in September 2016 for peripheral nerves related to the right shoulder.  The VA examiner noted that there was no right upper extremity nerve condition related to the Veteran's right shoulder condition. 

The Veteran underwent a September 2016 VA examination on his right shoulder.  The Veteran was diagnosed with a shoulder impingement syndrome and rotator cuff tear.  The Veteran reported that he has flare ups with 7-8 pain that last all day, and that these flare ups occur approximately four times per month.  The Veteran described his functional impairment as an inability to do heavy lifting, softball, darts, and vehicle maintenance.  The Veteran's flexion was 165 degrees, abduction was 170 degrees, external rotation was 60 degrees, and internal rotation was 50 degrees.  The examiner indicated that pain was noted upon examination and caused functional loss.  The examiner noted no evidence of pain with weight bearing and localized tenderness to palpitation.  

The examiner noted that pain and lack of endurance significantly limit functional ability with repeated use over time.  The examiner described the limitation in terms of range of motion as flexion to 150 degrees, abduction to 150 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  The examiner noted that the examination was not conducted during a flare-up, and pain limits functional ability during flare ups, and this limitation is described in the range of motion as flexion to 150 degrees, abduction to 150 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  Muscle strength testing was normal.  Atrophy was noted and was described as due to the Veteran's right shoulder disability.  No ankylosis was noted.  

The Veteran was noted to have a rotator cuff condition, and tested positive on the Hawkins impingement test, positive on the empty can test, negative on the external rotation/infraspinatus strength test, and positive on the lift-off subscapularis test.  The Veteran was also noted to have acromioclavicular joint arthritis affecting range of motion of the shoulder.  No malunion or nonunion of the humerus was noted. Functional loss noted by the examiner included an inability to do overhead work and heavy lifting. 

In sum, the Board finds that for the entire period of appeal, the right shoulder disability does not exceed a 20 percent disability rating, which is the maximum rating available under 5203.  In this case, the manifestations associated with the rating criteria under DCs 5201 and 5203 overlap entirely. The Board finds that a rating under both of these DCs would, in the circumstances of this case, violate the prohibition on pyramiding as the medical evidence and lay evidence shows the functional limitation associated with the Veteran's right shoulder is inability to lift objects overhead and problems with heavy lifting (i.e., limitation of motion).  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; VA Gen. Coun. Prec. 9-2004 (Sept. 17, 2004).  Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, the lowest compensable rating is 20 percent for limitation of motion at the shoulder level.  The Veteran's right clavicle disability has manifested at worst flexion limited to 140 degrees and abduction to 140 degrees.  The Veteran exhibited ROM greater than limitation of motion at the shoulder level.

The Board has considered whether higher disability ratings are warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds that the 20 percent rating for the right shoulder disability contemplates functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination at any point during the period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Finally, consideration has been given to other potentially applicable diagnostic codes.  However, the Board finds no basis upon which to assign evaluations in excess of 20 percent for the right shoulder disability at any point during the period of the appeal. The Veteran has not been found to have ankylosis of the scapulohumeral articulation, or impairment of the humerus.  

Extraschedular Rating

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the low back, left foot, and right shoulder claims on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321 (b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether a Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's conditions with the established criteria found in the Rating Schedule and found that the Veteran's symptoms are fully addressed by the rating criteria.  There are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The diagnostic criteria adequately describe the severity and symptomatology of the service connected conditions in this case.  Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the claim for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine with left sciatica in excess of 40 percent is denied.

Entitlement to an increased rating in excess of 10 percent for Morton's neuroma of the left foot post-excision with residual numbness is denied.  

Entitlement to an increased rating in excess of 20 percent for a right shoulder impingement syndrome, rotator cuff tear, and degenerative arthritis (previously rated as right shoulder injury, with degenerative joint disease) is denied. 


REMAND

While the Board regrets further delay, additional development is warranted before a decision may be rendered in this appeal.

The record reflects that the Veteran last underwent a VA examination in connection with the claim for his right knee in July 2015.  However, in light of the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), an additional examination is needed.  


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his right knee disability.  After securing any necessary releases, the AOJ should request any relevant records identified.

2.  Schedule the Veteran for a VA knee examination         to assess the current severity of his right knee status post total right knee replacement.   The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's right knee should be reported.

The examiner should report all range of motion measurements in degrees.  To the extent possible, range of motion should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss of the right knee as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


